[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT

                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-11065                NOVEMBER 14, 2005
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________                CLERK

                     D. C. Docket No. 03-21764-CV-JEM

EUGENE CAVICCHI,

                                                         Plaintiff-Appellant,

                                    versus

HOMELAND SECURITY SECRETARY,
Michael Chertoff, and the United States Department
of Homeland Security by and through the
Bureau of Customs and Border Protection,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (November 14, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

            Plaintiff-Appellant Eugene Cavicchi appeals from the January 12,
2005 order in the United States District Court for the Southern District of Florida

granting summary judgment to Defendants-Appellees on Appellant’s claims of

discrimination on the basis of age, violation of the FMLA, retaliation in violation

of Title VII, and violation of the Privacy Act. The instant case is closely related

to a previous suit brought by Cavicchi against the same defendants. The district

court granted summary judgment in the previous case, and this Court affirmed in

an extensive unpublished opinion, No. 04-10451-FF (11th Cir. Oct. 15, 2004). We

conclude that many, and possibly all, of the claims brought in the instant suit are

barred by res judicata.

       With respect to the few claims that may not be barred by res judicata, the

district court in the instant case addressed the merits thereof and granted summary

judgment in favor of defendants.1 In that regard and for substantially the same

reasons set out by the district court, we agree that summary judgment was due to

be granted in favor of defendants.

       Accordingly, the judgment of the district court is

       AFFIRMED.2

       1
               The parties consented in accordance with 28 U.S.C. §636(c), and thus the order
entered by the magistrate judge (Docket 134) constitutes the judgment of the district court in this
case.
       2
              Appellant’s motion to incorporate the briefs from the prior appeal is denied as
moot, the same already being available to the panel.

                                                 2